Case 3:19-cr-00505-EXE Document1 Filed 10/03/19 Page 1 of 8

Guited States District Court

FOR THE
NORTHERN DISTRICT OF CALIFORNIA

   

VENUE: SAN FRANCISCO

 

DEFENDANT(S).

 

INDICTMENT

18 U.S.C. § 1343 — Wire Fraud;
18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) — Forfeiture Allegation

 

A true bill. y

Filed in open court this 3 vod day of
Quebev_, 20/9
ie

RANT
oT ll y 5 \ Cex  NOBAILWAR

THOMAS S. HIXSON |
UNITED STATES MAGISTRATE WUDGE = Bail/S__ /

Foreman

 

 

 

 
Case 3:19-cr-00505-EXE Document1 Filed 10/03/19 Page 2 of 8

AO 257 (Rev. 6/78)

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

 

 

By: L] comptaint [] INFORMATION INDICTMENT
L_] SUPERSEDING

 

——— OFFENSE CHARGED
18 U.S.C. § 1343 — Wire Fraud; [_] Petty
18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) - Forfeiture .
Allegation L] Minor
Misde-
LI meanor
Felony

PENALTY: 20 years maximum imprisonment per count
3 years supervised release
$250,000 fine

$100 special assessment

 

Name of District Court, and/or Judge/Magistrate Location

NORTHERN DISTRICT OF eT
SAN FRANCISCO DIVISION 1, i ry

 

— DEFENDANT - U.S Lf

 

SUSAN y a.
} RICHARD JUDE DASCHBACH nog RK, ATE ee Qe
ANOS Bp

DISTRICT COURT NUMBER

19 0505

  

 

 

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

Federal Bureau of Investigation

 

person is awaiting trial in another Federal or State Court,
L give name of court

 

this person/proceeding is transferred from another district
L] per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
O charges previously dismissed

which were dismissed on motion SHOW

of DOCKET NO
| U.S. ATTORNEY L] DEFENSE \

this prosecution relates to a
[| pending case involving this same

defendant MAGISTRATE

prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

 

\ CASE NO.
Name and Office of Person

Furnishing Information on this form David L. Anderson

 

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) Elise LaPunzina

DEFENDANT —— hin wd

#

IS NOTIN CUSTODY Aid
Has not been arrested, pending outcome this proceeding™ |

1) If not detained give date any prior (>

summons was served on above charges

2) [_] !s a Fugitive

3) [_] !s on Bail or Release from (show District)

 

IS INCUSTODY
4) [_] On this charge

5) [_] On another conviction

\ | Federal LE] State

8) [_] Awaiting trial on other charges

If answer to (6) is "Yes", show name of institution

If "Yes"
\ give date

 

Has detainer L_] Yes

been filed? Cl No filed
DATE OF > Month/Day/Year
ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

 

| PROCESS:
[] SUMMONS [[] NO PROCESS* pg] WARRANT

If Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

 

Comments:

ADDITIONAL INFORMATION OR COMMENTS

Date/Time:

 

[| This report amends AO 257 previously submitted

 

Bail Amount:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cr-00505-EXE Document1 Filed 10/03/19 Page 3 of 8

By,
DAVID L. ANDERSON (CABN 149604) Opry
United States Attorney . fog
Ol ey AB f
Oni if ig us
Sth Ao)

 

 

UNITED STATES DISTRICT COURT

 

 

 

 

i
NORTHERN DISTRICT OF CALIFORNIA Ly, Vy.
SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, )
)
Plaintiff, ) VIOLATIONS:
) 18 U.S.C. § 1343 — Wire Fraud;
Vs 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) —
RICHARD JUDE DASCHBACH, ) Forfeiture Allegation
)
Defendant. ) SAN FRANCISCO
)
)
)
INDICTMENT
The Grand Jury charges:

Introductory Allegations

At all times relevant to this Indictment:

1. Richard Jude Daschbach (“DASCHBACH”) was a United States citizen. In
approximately 1966, DASCHBACH was ordained as a Catholic priest in Illinois and became a member
of the Society of the Divine Word (i.e. “Societas Verbi Divini” or “SVD”).

2. Topu Honis Shelter Home (“Topu Honis”) was a residential facility for disadvantaged

if

{>

male and female children and adults in Timor-Leste. DASCHBACH founded Topu Honis in

approximately 1993 and served as its director through at least 2018.

INDICTMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00505-EXE Document1 Filed 10/03/19 Page 4 of 8

3. One World Children’s Fund (“OWCF”) was a U.S-based non-profit organization located
in San Francisco, California. OWCF was a fiscal sponsor for a number of international partner charities
seeking to create positive change in the lives of children around the world. OWCF collected funds from
donors wishing to financially support a specific OWCF partner and then wired the money to the partner
on behalf of the donors.

4. Victims 1, 2, 3, and 4 were minor females when they resided at Topu Honis between
2004 and 2014. In or around February 2018, victims 1, 2, 3, and 4 all reported having been repeatedly
sexually abused by DASCHBACH,, including instances of oral sex and touching of nude genitals, when
they were minors at Topu Honis. In addition to sexually abusing victims 1, 2, 3, and 4, DASCHBACH
consistently required at least one minor female to sleep with him in his bed at Topu Honis.

The Scheme to Defraud

5. DASCHBACH submitted a Partner Organization Application Form to OWCF in or about
July 2013. The application form was created by OWCF and was a required step in OWCF’s partnership
vetting process. If OWCF accepted Topu Honis as a partner after receiving information about its
mission, organization, costs, and needs, in addition to other background information, OWCF would
support and promote Topu Honis from the United States. Charitable donations would be disbursed to
Topu Honis based on its regular reports that it continued to serve the needs of its residents and comply
with the terms of the grant, and had a financial need for the donations.

6. In the Partner Organization Application Form, DASCHBACH represented to OWCF that
Topu Honis operated as a shelter home for children and adults of all ages who were orphans, from
dysfunctional homes, widowed or disabled. DASCHBACH further represented that Topu Honis
addressed several of OWCF’s program areas, including health for girls and women.

a OWCF entered into a grant agreement with Topu Honis in or around November 2013.
DASCHBACH signed as the Founder and Director of Topu Honis. OWCF agreed to disburse funds to
Topu Honis, subject to the availability of funds, after receiving Topu Honis’s reports on how the funds
had and would be used consistent with Topu Honis’s mission and projected financial needs.

8. DASCHBACH emailed Topu Honis’s reports to OWCF between April 2014 and
December 2017.

INDICTMENT 2

 
10
11
12
13
14
15
16
17
18
19
20
zl
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00505-EXE Document1 Filed 10/03/19 Page 5 of 8

9, OWCE distributed donations to Topu Honis via wire transfers from OWCF’s bank
accounts at First Republic Bank and then Wells Fargo Bank in San Francisco, California to Topu
Honis’s bank account at Bank Mandiri in Indonesia.

10. Throughout his relationship with OWCF from in or about July 2013 until OWCF severed
ties with Topu Honis in or about February 2019, DASCHBACH represented that he provided a safe
environment for children and that proper attitudes toward women were emphasized.

11. Consistent with OWCF’s recommendation that its partners have their own child
protection policy, DASCHBACH, as Director of Topu Honis, had a policy which he emailed to a
potential donor in or around May 2017. In its policy, Topu Honis pledged to never engage in any form
of sexual activity with children, and to never sleep close to unsupervised children, among other
commitments to the welfare of children. |

12. |. DASCHBACH never disclosed to OWCF that he routinely slept with minor females at
the shelter, nor that he engaged in any form of sexual conduct with them at any time prior to and during
his partnership with OWCF. Any form of physical or sexual abuse of minors was completely
inconsistent with OWCF’s mission, would preclude a partnership with it, and would be cause for
termination of its partnership agreement.

13. | DASCHBACH’s misrepresentations resulted in OWCF agreeing and continuing to
partner with Topu Honis, and regularly transmitting funds to DASCHBACH to operate Topu Honis.

14. In or around March 2018, DASCHBACH was removed from Topu Honis by SVD.
DASCHBACH did not disclose his removal to OWCF nor the reason for it.

15. In or around August 2018, OWCF suspended its partnership when Topu Honis following
allegations of child sexual abuse against DASCHBACH.

16. In or around October-November 2018, DASCHBACH was dismissed from SVD
following a Decree of Dismissal issued by Father General on or about October 12, 2018.

17. In February 2019, OWCF formally terminated all agreements with Topu Honis.
COUNTS ONE THROUGH THREE: (18 U.S.C. § 1343 — Wire Fraud)

18. Paragraphs 1 through 17 of this Indictment are re-alleged and incorporated as if fully set

forth here.

INDICTMENT 3

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00505-EXE Document1 Filed 10/03/19 Page 6 of 8

19. Beginning in or about July 2013 and continuing through in or about February 2019, in the
Northern District of California and elsewhere, the defendant,
RICHARD JUDE DASCHBACH,
knowingly and with the intent to defraud participated in, devised, and intended to devise a scheme and
artifice to defraud as to a material matter, and to obtain money and property by means of materially false
and fraudulent pretenses, representations, and promises, and by means of omission with a duty to
disclose and concealment of material facts.
au) On or about the dates set forth below, in the Northern District of California and
elsewhere, for the purpose of executing the aforementioned scheme and artifice to defraud and
attempting to do so, the defendant,
RICHARD JUDE DASCHBACH,
did knowingly transmit and cause to be transmitted in interstate and foreign commerce, by means of a

wire communication, certain writings, signs, signals, pictures, and sounds, specifically,

 

COUNT ONE January 17,2018 | $6,134.82 wire transfer from OWCF account
—8894 at First Republic Bank to Topu Honis’s
account —2229 at Bank Mandiri

COUNT TWO February 23, $95,155.00 wire transfer from OWCEF account
2018 —8894 at First Republic Bank to Topu Honis’s
account -2229 at Bank Mandiri

COUNT THREE | April 24, 2018 $3,960.22 wire transfer from OWCF account
—4316 at Wells Fargo Bank to Topu Honis’s
account — 2229 at Bank Mandiri

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Section 1343.

FORFEITURE ALLEGATION: (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

 

21. The allegations contained in this Indictment are re-alleged and incorporated by reference
for the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section 981(a)(1)(C) and
Title 28, United States Code, Section 2461(c).

22. | Uponconviction for any of the offenses set forth in this Indictment, the defendant,

RICHARD JUDE DASCHBACH,

INDICTMENT +

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00505-EXE Document1 Filed 10/03/19 Page 7 of 8

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and

Title 28, United States Code, Section 2461(c), all property, real or personal, constituting, or derived

from proceeds the defendant obtained directly and indirectly, as the result of those violations.

If any of the property described above, as a result of any act or omission of the defendant:

a. cannot be located upon exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,

United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).

All pursuant to Title 18, United States Code, Section 981(a)(1)(C), Title 28, United States Code,

Section 2461(c), and Federal Rule of Criminal Procedure 32.2.

DATED:

f) | 2 | “iG 1F
Utobev ard, 20 ("|

DAVID L. ANDERSON
United States Attorney

ELISE LAPUNZINA_)
Assistant United States Attorney

Down. K. Ulan 2
JESSICA L. URBAN
Trial Attorney

Child Exploitation and Obscenity Section

 

INDICTMENT

A TRUE BILL.

™S
MX -
\4

FOREPERSON

 

 

 
C9 BWb/NC

  
 

Case 3:19-cr-00505-EXE Document1 Filed 10/03/19 Page 8 of 8

UNITED STATES DISTRICT COURT
_ NORTHERN DISTRICT OF CALIFORNIA

~ CRIMINAL COVER SHEET

 

Instructions: Effective November 1, 2016, this Criminal Cover Sheet must be completed and submitted,

along with the Defendant Information Form, for each new criminal case.
505 “ny

 

CR 19 @

 

CASE NAME: CASE NUMBER:
USAV. RICHARD JUDE DASCHBACH CR

Is This Case Under Seal? Yes ¥ No

Total Number of Defendants: 1Jv 27 8 or more

Does this case involve ONLY charges
under 8 U.S.C. § 1325 and/or 1326?

Yes No Y
Venue (Per Crim. L.R. 18-1): SF Y OAK SJ
Is this a potential high-cost case? Yes No ¥

Is any defendant charged with

a death-penalty-eligible crime? Yes No ¥

Is this a RICO Act gang case? Yes No Y
Assigned AUSA . . ‘
(Lead Attorney); Elise LaPunzina Date Submitted: ] 0/3/2019
Comments:
RESET FORM | SAVE PDF |

Form CAND-CRIM-COVER (Rev. 11/16)
